Citation Nr: 9901128	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  93-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for acute lymphocytic 
leukemia.  


REPRESENTATION

Appellant represented by:	M.D. Mitchell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active naval service from April 1968 to 
April 1974.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating determinations by the 
Providence Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In April 1996, the Board denied the appeal from the RO's 
unfavorable determinations concerning the current claim by 
the appellant.  Subsequently, the case was appealed to the 
U.S. Court of Veterans Appeals (Court).  On December 12, 
1996, both parties filed a Joint Motion to remand the case to 
the Board for further action, and the Court granted this 
Joint Motion by Order dated December 13, 1996.  In June 1997, 
the Board remanded the case to the RO for further development 
in accordance with the December 1996 Joint Motion.  The case 
has now been returned to the Board for further appellate 
consideration.  


REMAND

The appellant contends that he developed acute lymphocytic 
leukemia, which was first diagnosed in August 1988 (more than 
14 years after service), as a result of his exposure to 
ionizing radiation while serving aboard the U.S.S. PUFFER, a 
nuclear submarine.  There are several unresolved problems 
presented by the evidentiary record returned to the Board at 
the present time.  

First, in May 1998, based upon information obtained from film 
badges worn by the appellant during service, the Naval 
Dosimetry Center (NDC) provided a dosage estimate of the 
appellant's exposure to ionizing radiation in service.  The 
appellant's attorney has challenged this dosage estimate on 
the grounds that the NDC reported radiation exposure aboard 
the U.S.S. PUFFER only for the period from August 20, 1970 
through July 13, 1973, whereas it is maintained that the 
appellant actually served aboard that nuclear submarine until 
either October 1, 1973 (Attorney's letter to the RO, dated 
September 24, 1998) or until November 1, 1973 (Claimant's 
Offer of Proof, dated December 3, 1997).  Thus, it is 
contended that the NDC's dosage estimate is inaccurate.  

The current evidentiary record on this question is equivocal.  
The appellant's service personnel records show that he was 
assigned to the U.S.S. PUFFER beginning on August 20, 1970, 
but he received a less than satisfactory Enlisted Performance 
Evaluation for the period ending on July 13, 1973, after 
which he was temporarily assigned to the Naval Air Station at 
Whidbey Island from August 14, 1973 until October 1, 1973.  
While at that duty station, he was disqualified for further 
submarine duty on September 13, 1973, when it was reported 
that he would not be eligible to return to submarine duty at 
any future date.  On October 1, 1973, it appears that the 
appellant was returned to the Puget Sound Naval Station, 
although still formally assigned to the U.S.S. PUFFER, where 
he remained until transferred to another duty station on 
November 1, 1973.  His service personnel records reflect no 
performance evaluations originating from the U.S.S. PUFFER 
for any periods after July 13, 1973.  Based upon this 
information, the Board is uncertain whether or not the 
appellant remained on board the U.S.S. PUFFER beyond July 13, 
1973; or whether, even if he was physically present on board 
that boat at any time after July 13, 1973, his presence there 
involved the performance of duties which would have resulted 
in any additional concurrent exposure to radiation.  
Obviously, this crucial factual question must be clarified 
before further appellate review of the case would be 
appropriate.  

Secondly, one of the main evidentiary problems presented by 
this case is the unfortunate fact that many of the service 
medical records, including those dating from the period of 
the appellant's assignment aboard the U.S.S. PUFFER and his 
DD Form 1141 (Record of Occupational Exposure to Ionizing 
Radiation), are missing.  The National Personnel Records 
Center (NPRC) has repeatedly (most recently on October 30, 
1997) certified that all such records located at that 
facility were transferred to the RO in September 1989, where 
they were placed in the claims file.  However, all searches 
for these missing records have been made utilizing only the 
appellant's Social Security number; one purpose of the 
December 1996 Joint Motion, and of the subsequent Board 
remand, was to have an additional search for those records 
made under the service number (B[redacted]) assigned to the 
appellant during the earlier part of his naval service.  
While the RO did include this service number on requests for 
information sent to the NPRC in December 1997, no response 
from the NPRC dated after October 1997 is of record.  
Likewise, the procedural requirements of Dixon v. Derwinski, 
3 Vet. App. 261, 264 (1994) concerning the missing service 
medical records have not yet been satisfied by either the 
NPRC or the RO.  These matters also must be resolved before 
further appellate consideration by the Board would be 
appropriate in this case.  

Thirdly, in May 1998, VA's Chief Public Health and 
Environmental Hazards Officer, a designee of the VA Under 
Secretary for Health (USH), provided a medical opinion which 
was unfavorable to the appellant's claim.  In September 1998, 
the appellant's attorney submitted copies of three medical 
articles and extensive arguments in rebuttal to this medical 
opinion, contending essentially that the May 1998 medical 
opinion was not based upon sound scientific and medical 
principles and evidence.  The RO does not appear to have 
reviewed this new material, and it certainly did not refer 
this additional medical evidence and argument to a competent 
medical authority for response prior to returning the case to 
the Board in October 1998.  Since the Board is an appellate 
body and not the initial reviewer of evidence, and since the 
Board is not competent to resolve such complex medical 
questions based upon its own opinion (see Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)), this matter will also be 
remanded back to the RO for further appropriate action.  

Next, in its last remand of this appeal, the Board directed 
that the USH's designee provide a dosage estimate of the 
appellant's exposure to ionizing radiation in service.  In 
her May 1998 medical opinion, that individual stated that 
"[i]t is not possible for this office to provide an 
independent dose estimate of the veteran's exposure,."  
However, the USH's designee did not explain why it was not 
feasible to provide the requested information, nor did she 
explicitly endorse the NDC's dose estimate either, limiting 
her stated medical opinion to the factual situation which 
would exist "if the Navy exposure dose is accepted,."  

By regulation, the USH is responsible for providing a dose 
estimate "to the extent feasible" in all claims involving 
occupational exposure to radiation in service.  38 C.F.R. 
§ 3.311(a)(2)(iii) (1998).  Furthermore, the Board observes 
in connection with this matter that the Court has recently 
held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand order, and it imposes on VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  It may well be 
that the office of the Chief Public Health and Environmental 
Hazards Officer is not the proper office under the 
jurisdiction of the USH to provide the requested dose 
estimate; however, the USH is the agency ultimately 
responsible for providing this information in compliance with 
the Board's remand or, at the very least, an explanation as 
to why it is not "feasible" to do so.  If the USH agrees with 
the latest dosage estimate provided by the Navy, it should 
explicitly say so.  

The appellant is again advised that he always has the option 
of submitting his own dosage estimate from a competent 
"credible source," as defined at 38 C.F.R. § 3.311(a)(3)(ii).  
In the absence of such an alternative dosage estimate, the 
Board will have little choice other than to accept the 
estimate provided by the NDC (or by the USH, if applicable) 
despite the appellant's objections to the methodology 
employed in making such estimates.  In his September 1998 
letter to the RO, the appellant's attorney argued that 
pursuit of an alternative dosage estimate would not be 
feasible without additional information.  If the missing 
service medical records, and especially the DD Form 1141, are 
found pursuant to this remand, the appellant and his 
representative will be notified of that fact and provided 
copies of these documents by the RO in order to assist in the 
preparation of an alternative dosage estimate.  The remaining 
information listed by the attorney in his September 1998 
letter to the RO, pertaining mainly to engineering records 
from the U.S.S. PUFFER and information concerning the 
methodology and records used by the NDC, would have to be 
requested from the Department of the Navy, as these records 
are not in the possession of VA.  

Accordingly, for the aforementioned reasons, this appeal is 
remanded to the RO for the following further actions:  

1.  The RO should write to the NPRC and 
request that a special search be made for 
any additional service medical records 
pertaining to this appellant, especially 
his DD Form 1141.  This special search 
should include a search for the missing 
records under the service number B[redacted] 
assigned to the appellant during part of 
his active naval service.  If found, 
these additional records should be 
incorporated into the claims file, and 
the appellant and his representative 
should be provided copies of these 
records.  If these records still cannot 
be found, written certification by an 
official of the NPRC that no further 
service medical records have been found 
under the appellant's Social Security 
number or under service number B[redacted] 
should be incorporated into the claims 
file; and the procedural requirements set 
forth in Dixon, 3 Vet. App. at 264 should 
be satisfied.  

2.  The appellant and his representative 
should again be advised of their right to 
submit an independent dosage estimate of 
his exposure to ionizing radiation in 
service prepared by a "credible source."  
They should be accorded a reasonable 
period of time in which to respond.  

3.  The RO should also contact the 
appropriate agency of the Department of 
the Navy in order to determine if the 
appellant was physically present on board 
the U.S.S. PUFFER at any time after 
July 13, 1973; and, if so, whether his 
presence on board that nuclear submarine 
after July 13, 1973 involved any 
additional exposure to ionizing 
radiation.  This information should be 
incorporated into the claims file.  

4.  The RO should next refer this case to 
the NDC for the preparation of a revised 
dosage estimate of the appellant's 
radiation exposure in service, if 
appropriate; and also for a fuller 
explanation of the methodology employed 
in the absence of the appellant's DD Form 
1141 in order to arrive at this estimate, 
and a discussion of the limitations, if 
any, of the dosimetry devices employed to 
measure the appellant's radiation 
exposure in service, as required by the 
Board's prior remand in June 1997.  
Copies, or at least a summary, of the raw 
data used to compute this dosage estimate 
would be most helpful and should be 
provided, if possible.  

5.  The RO should next refer this case to 
VA's USH for the preparation of a dosage 
estimate of the appellant's occupational 
exposure in service to ionizing radiation 
in accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii).  If it is not 
feasible for the USH to prepare this 
dosage estimate, a full explanation of 
the reasons should be provided; if the 
USH agrees with the dosage estimate 
prepared by the NDC, this should be 
explicitly stated for the record.  If a 
credible alternative dosage estimate 
which is at least double the dosage 
estimate supplied by either the NDC or 
the USH is received from the appellant, 
or if the dosage estimates by the NDC and 
the USH differ to that extent, then 
referral of this case to an independent 
expert pursuant to 38 C.F.R. 
§ 3.311(a)(3) should be considered.  

6.  The case should next be referred to 
the designee of the USH for review 
pursuant to 38 C.F.R. § 3.311(c), and 
also for a response to (1) the medical 
evidence and arguments submitted in 
September 1998 in rebuttal to the May 
1998 medical opinion; and (2) any 
additional medical evidence and arguments 
subsequently submitted on behalf of the 
appellant.  Any medical opinion expressed 
by the USH must fully discuss all six 
factors set forth at 38 C.F.R. 
§ 3.311(e).  See Hilkert v. West, 11 Vet. 
App. 284 (1998).  

7.  Any further evidentiary development 
appropriate under 38 C.F.R. § 3.311 
should also be accomplished.  

8.  The RO should next review all of the 
relevant evidence and readjudicate the 
appellant's claim, also fully discussing 
all six factors set forth at 38 C.F.R. 
§ 3.311(e).  See Hilkert v. West, 11 Vet. 
App. 284 (1998).  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
